UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4365


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRONSON JERMAINE GAINEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:10-cr-00336-WO-1)


Submitted: February 10, 2022                                      Decided: March 7, 2022


Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Louis C. Allen, Federal Public Defender, Ames C. Chamberlin, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greensboro, North Carolina, for Appellant. Angela Hewlett Miller, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bronson Jermaine Gainey appeals from the revocation of his supervised release and

the imposition of a 23-month sentence of imprisonment. On appeal, Gainey’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal but challenging the reasonableness of Gainey’s revocation

sentence. Neither Gainey nor the Government has filed a brief. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We “will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted). This court “first consider[s] whether the sentence imposed is

procedurally or substantively unreasonable.” Webb, 738 F.3d at 640. Only if the sentence

is unreasonable will we determine whether the sentence “is plainly so.” Id. (internal

quotation marks omitted). We generally employ the same procedural and substantive

considerations that guides its review of original sentences. United States v. Crudup, 461

F.3d 433, 438 (4th Cir. 2006).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” Slappy,

872 F.3d at 207; see 18 U.S.C. § 3583(e) (listing relevant factors). “[A] revocation

sentence is substantively reasonable if the court sufficiently states a proper basis for its

conclusion that the defendant should receive the sentence imposed.” Slappy, 872 F.3d at

                                              2
207 (alteration and internal quotation marks omitted). “A sentence within the policy

statement range is presumed reasonable.” Padgett, 788 F.3d at 373 (internal quotation

marks omitted).

       In this case, the district court expressly addressed the § 3553(a) factors and the

advisory Guidelines range. The court recognized Gainey’s repeated breaches of trust and

his failure to conform to supervision requirements even for a short time. Furthermore, the

court expressly considered the necessity of deterrence and protection of the public, given

Gainey’s failure to be deterred by his prior supervised release terms. The court recognized

Gainey’s engagement in programs in prison but noted that his conduct before his conviction

and while on supervision necessitated a prison sentence. Finally, the court gave Gainey a

one-month reduction in sentence based upon his acceptance of responsibility. The court’s

explanation stated a proper basis for the sentence imposed, which was below both the

applicable statutory maximum and the presumptively reasonable Guidelines range. For

these reasons, the sentence was procedurally and substantively reasonable.

       In accordance with Anders, we have reviewed the entire record and have found no

nonfrivolous issues for appeal. We therefore affirm the district court's judgment. This

court requires that counsel inform Gainey, in writing, of the right to petition the Supreme

Court of the United States for further review. If Gainey requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel's motion must state that a copy

thereof was served on Gainey. We dispense with oral argument because the facts and legal



                                            3
contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            4